DETAILED ACTION
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on October 12, 2022 has been entered.

Status of Claims
.  Claims 18-36 are pending.  Claims 34-36 have been amended; claims 18-33 have been withdrawn; and claims 1-17 were previously cancelled.  Claims 34-36 are currently under consideration.  This Office Action is in response to the request for continued examination filed on October 12, 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Maintained Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 34-36 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by MABILLE (US 2014/0308227 A1, Publ. Oct. 16, 2014; hereinafter, “Mabille”).
Mabille is directed to
PROCESS OF TREATING DAMAGED HAIR
ABSTRACT
The current invention relates to a process for hair treatment comprising the step of applying onto hair composition comprising a cationic polymer and an oil, wherein the hair comprises damaged hair and optionally virgin hair, and the cationic polymer is a double modified cationic guar comprising cationic modifying groups, preferably comprising a group of formula –N+Me3, and non ionic modifying groups being C3-C22 alkyl or hydroxyalkyl groups.
Mabille, title & abstract.  In this regard, Mabille discloses:
13. A process for treating hair comprising the step of applying a composition comprising a cationic polymer and an oil onto said hair,
wherein:
the hair comprises damaged hair and optionally virgin hair, and
the cationic polymer comprises a double-modified cationic guar comprising:
a) at least one cationic modifying group, and
b) at least one nonionic modifying group comprising
a C3 -C22 alkyl or hydroxyalkyl group.
[...]
18. The process of claim 13, wherein the double-modified cationic guar comprises hydroxypropyl guar hydroxypropyltrimonium chloride.
Mabille, claims 13 & 18.
Regarding independent claims 34-36 and the requirements:
34. ([...]) A method for mending split ends of hair comprising contacting the hair with split ends with a composition comprising at least one cationic polygalactomannan having non-ionic hydroxyalkyl substituents and the cationic polygalactomannan having a Brookfield RVT viscosity at 25°C and 20 rpm of greater than 700 mPa.s, at a concentration of 1 pbw in water, wherein the cationic
35. ([...]) A method for maintaining curl retention of hair comprising contacting the hair with a composition comprising at least one cationic polygalactomannan having nonionic hydroxyalkyl substituents and the cationic polygalactomannan having a Brookfield RVT viscosity at 25°C and 20 rpm of greater than 700 mPa.s, at a concentration of 1 pbw in water, wherein the cationic
36. ([...]) A method for protecting hair color comprising contacting the hair with a composition comprising at least one cationic polygalactomannan having non-ionic hydroxyalkyl substituents and the cationic polygalactomannan having a Brookfield RVT viscosity at 25°C and 20 rpm of greater than 700 mPa.s, at a concentration of 1 pbw in water, wherein the cationic
Mabille clearly teaches “[a] process for treating hair comprising the step of applying a composition comprising a cationic polymer and an oil onto said hair, wherein: the hair comprises damaged hair and optionally virgin hair, and the cationic polymer comprises a double-modified cationic guar” (Mabille, claim 13), e.g., “hydroxypropyl guar hydroxypropyltrimonium chloride” (Mabille, claim 18), whereby it is noted:
“hydroxypropyl guar hydroxypropyltrimonium chloride” (Mabille, claim 18) is “at least one cationic polygalactomannan having non-ionic hydroxyalkyl substituents and the cationic polygalactomannan having a Brookfield RVT viscosity at 25°C and 20 rpm of greater than 700 mPa.s, at a concentration of 1 pbw in water” of claims 34-36 (as well as par. [0045]-[0046] of the instant published application, US 2020/0163861 A1, which states: “[a]ccording to anyone of the invention embodiments, the galactomannan of the present invention is guar,” that “may be for instance a cationic guar containing hydroxypropyl substituents, preferably a hydroxypropyl guar hydroxypropyltrimonium chloride”; with further regard to the viscosity of the claimed cationic polygalactomannans, it is noted that a chemical composition and its properties are inseparable (see MPEP § 2112.01), therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present); and
“applying a composition comprising a cationic polymer applying a composition comprising a cationic polymer and an oil onto said hair,” e.g., “damaged hair” (Mabille, claim 13) encompassing “discoloration” (Mabille, par. [0168]), as well as “causes of damaged hair” encompassing “curling irons” (Mabille, par. [0175]) and “double ends” (Mabille, par. [0169]) meets the active step requirements of:
claim 34 for “[a] method for mending split ends of hair comprising contacting the hair with split ends with a composition comprising at least one cationic polygalactomannan [...]”;
claim 35 for “[a] method for maintaining curl retention of hair comprising contacting the hair with a composition comprising at least one cationic polygalactomannan [...]”; and
claim 36 for “[a] method for protecting hair color comprising contacting the hair with a composition comprising at least one cationic polygalactomannan having non-ionic hydroxyalkyl substituents.”
It is noted that Mabille expressly teaches damaged hair as encompassing “double ends” (Mabille, par. [0169]) relating to the method of claim 34, as well as “discoloration” (Mabille, par. [0168]) relating to the method of claim 36.  However, to the extent that the treatment population for “curl retention” is not recited in the active step of claim 35, it is noted that the recitation for “curl retention” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In this respect, it is noted that the recitation of the active step for the method claim 35 merely requires “contacting the hair,” not the particular treatment population needing “curl rention”; for instance the claim could be amended to recite “contacting hair in need of curl retention,” however, in the event that such a claim amendment is made, it is noted that US 2012/0021025 A1 by Bendejacq et al., would be a reference of interest.
With regard to the requirements of claims 34-36 for “wherein the cationicclaim 13), e.g., “hydroxypropyl guar hydroxypropyltrimonium chloride” (Mabille, claim 18), which is the only required component, there reading of the requirement of claims 34-36 for “only component for mending split ends in the composition.”
Thus, Mabille anticipates claims 34-36.

Response to Arguments
Applicants’ arguments, filed on October 12, 2022 (hereinafter, referred to as “Remarks”), have been fully considered, but they are not persuasive.  With regard to the amended requirements of claims 34-36 for “wherein the cationicclaim 13), e.g., “hydroxypropyl guar hydroxypropyltrimonium chloride” (Mabille, claim 18), which is the only required component, there reading of the requirement of claims 34-36 for “only component for mending split ends in the composition.”

Conclusion
Claims 34-36 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611